Citation Nr: 0924774	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had active service from April 1970 to January 
1972, to include a tour of duty in the Republic of Vietnam 
from October 1970 to October 1971.  His awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claim.  This 
matter was previously before the Board in June 2008, at which 
time it was remanded for additional development.  This case 
is again before the Board for appellate review.  

For the reasons set forth below, the issue on appeal is 
hereby REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The Veteran served in the Army from April 1970 to January 
1972, to include a tour of duty in the Republic of Vietnam 
from October 1970 to October 1971.  The case was previously 
remanded for complete Social Security Administration (SSA) 
records, including any treatment records for a low back 
disorder.  

Unfortunately, a remand is required in this case as to the 
issue of service connection for a low back disorder.  
Although the Board sincerely regrets the additional delay, 
additional development is needed prior to further disposition 
of the claim for service connection for a low back disorder.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

At his enlistment examination in October 1969, the Veteran 
reported that he experienced occasional back pain.  A service 
treatment note dated July 1971 shows additional complaints of 
low back pain.  At that time, the Veteran was diagnosed with 
muscle strain.  No physical abnormalities were noted at the 
Veteran's separation examination in November 1971.  

The first post-service evidence of chronic back pain dates to 
1991.  The Veteran has been undergoing private treatment from 
March 1992 to November 2005.  In his November 2005 statement 
to the VA, the Veteran's private physician opined that the 
Veteran's physical demands and traumas during his tour in the 
army were a significant contributory factor to his eventual 
long-term disability.  

Upon remand, the Veteran's SSA records from April 1991 to 
July 2006 were obtained.  The records showed ongoing 
treatment for a low back disorder, including three surgeries.  
The Veteran was diagnosed with, among other things, 
degenerative disc disease of the lumbar spine, with ongoing 
neurological deficits associated with chronic, unrelenting 
back pain.  No specific causes for the Veteran's diagnosis 
were listed.  Therefore, it remains unclear to the Board 
whether the Veteran's current low back disorder resulted from 
service.  Under the circumstances of this case, a remand for 
a VA examination and nexus opinion in necessary prior to 
final adjudication of the Veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's diagnosed low back disorder.  
The claims file should be reviewed by the 
examiner and the report should note that 
review.  The rationale for all findings 
and conclusions should be set forth in a 
legible report.  The examiner must clarify 
the Veteran's low back diagnosis, and 
specifically provide as opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current low back disorder was incurred 
during, as a result of, or was aggravated 
by, his period of active duty service.  If 
the examiner cannot render an opinion 
without resort to speculation, a rationale 
therefore shall be fully explained.

           2.  Then, readjudicate the claim.  If the 
decision remains
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.
           
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




